                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


CHRISTOPHER GANN, LEANDRE
BISHOP, AUTUMN PIERCE, and JURA
GERALD, individually and on behalf of all
others similarly situated,
                                                   Case No. 3:18-cv-0966
                  Plaintiffs,

       v.                                          Judge Eli J. Richardson

NISSAN NORTH AMERICA, INC., a                      Magistrate Judge Barbara D. Holmes
California corporation,

                  Defendant.

______________________________________________________________________________

                    INITIAL CASE MANAGEMENT ORDER
______________________________________________________________________________
        The initial case management conference was held on March 20, 2019. Counsel appearing

were: Ben Barnow and Jonathan Tepe 1 for Plaintiffs and Paul Cauley and John Hicks for

Defendant Nissan North America, Inc. (“NNA”). From the proposed initial case management

order submitted by the parties (Docket No. 43) and discussion during the initial case

management conference and pursuant to Local Rule 16.01, the following case management plan

and schedule is adopted, subject to further orders by Judge Newbern to whom this case will be

reassigned: 2




       1
        Mr. Tepe has not yet entered an appearance in this case and is reminded that he must do
so promptly if he intends to participate in this case as counsel for Plaintiffs. See Local Rule
83.01(e)(1).

       2
         As stated in the order entered separately, this case will be reassigned to Judge Newbern
for further case management, as she is the assigned magistrate judge in the related cases of
Madrid et al. v. Nissan N.A. et al., No. 3:18-00534 and Norman et al. v. Nissan N.A. et al., Case
No. 3:18-0588.

    Case 3:18-cv-00966 Document 48 Filed 03/22/19 Page 1 of 6 PageID #: 310
A.     Jurisdiction:

       Plaintiffs assert this Court has subject matter jurisdiction pursuant to 28 U.S.C.

§ 1332(d). NNA does not dispute jurisdiction or the appropriateness of venue in this Court.

B.     Brief Theories of the Parties:

       1.      Plaintiffs:

       Nissan sold 2013-2015 Nissan Altima vehicles equipped with defective Continuously

Variable Automatic Transmissions (“CVTs”) that cause shuddering, jerking, lack of power and

lag when accelerating, stalling, unusual noises, and premature transmission failure. The defective

CVTs pose a safety risk and create significant costs for owners of these vehicles. Plaintiffs bring

claims for breach of implied warranty of merchantability, breach of express warranty, violation

of the Magnuson-Moss Warranty Act, violation of California’s Consumers Legal Remedies Act,

violation of California’s Unfair Competition Law, Violation of the Texas Deceptive Trade

Practices Act, Violation of the South Carolina Consumer Protection Act, violation of the North

Carolina Unfair Deceptive Trade Practices Act.

       2.      Defendant:

       NNA intends to move to dismiss Plaintiffs’ Amended Complaint on a variety of legal

grounds. In the event an Answer is required, NNA expects to deny the material factual

allegations of the Amended Complaint, including without limit those allegations relating to the

existence of a “defect” that would be common to each of Plaintiffs’ vehicles, much less to all

putative class vehicles, and the claimed knowledge of the unspecified defect.           NNA also

contends the case is not suitable for class treatment.

C.     Issues Resolved

       Jurisdiction, venue and service as to Nissan North America, Inc., are not disputed.



                                                  2

     Case 3:18-cv-00966 Document 48 Filed 03/22/19 Page 2 of 6 PageID #: 311
Issues in Dispute:

       All other material factual and legal issues are in dispute.

D.     Initial Disclosures:

       The parties have agreed to serve their Rule 26(a)(1)(A)-(E) disclosures fourteen (14) days

after the Case Management Conference (March 20, 2019), which is April 3, 2019.

E.     ADR:

       The parties have discussed Alternative Dispute Resolution options provided in Local

Rule 16.02 through 16.07. The parties believe a formal ADR process is premature at this time

but will communicate with each other in good faith as the case progresses. At an appropriate

time, the parties will work together to agree on a private mediator.

F.     Discovery:

       Discovery necessary for class certification shall be completed on or before February 28,

2020. 3 A party may not bring a discovery dispute to the Court for resolution before lead counsel

for that party has held a telephonic or in-person discussion with lead counsel for every one of the

parties adverse to it with respect to the dispute (which, in the case of multiple adverse parties,

may occur separately with different adverse parties) and has made a good-faith effort to resolve

the dispute.

       Discovery disputes that cannot be resolved after the required discussion(s) should be

brought promptly to the attention of the Magistrate Judge via a request for a discovery

conference. It will be within the Magistrate Judge’s discretion whether to allow for the filing of

discovery related motions. All discovery motions shall be filed by no later than March 1, 2020.

In connection with any discovery conference or discovery motion, the applicable parties shall file


       3
         The Court has structured this discovery to correspond to the discovery structure in the
related Madrid and Norman cases.
                                                3

     Case 3:18-cv-00966 Document 48 Filed 03/22/19 Page 3 of 6 PageID #: 312
a joint discovery dispute statement, which describes the specific discovery request(s) in dispute

and details each party’s position with supporting fact and legal authorities. The joint discovery

dispute statement shall certify that lead counsel for every applicable party held the

aforementioned telephonic or in-person discussion(s) and made a good faith effort to resolve

each discovery dispute presented in the statement. If the joint statement is sufficiently detailed,

any party may adopt by reference the joint statement for purposes of Local Rule 7.01(a)(2) or

(a)(3), but must clearly state in the filing (made in accordance with any timing requirements set

forth in Local Rule 7.01(a)(3)) that the joint statement is adopted as the party’s memorandum of

law or response, as the case may be.

G.     Motions to Amend or Join Additional Parties:

       The deadline for filing motions to amend the pleadings or join parties is January 15, 2020

and any motion must comply with Local Rules 7.01 and 15.01.

H.     Proposed Schedule for Motion for Class Certification:

       The parties propose the following agreed schedule, which the Court enters subject to

revision at the subsequent case management conference or after resolution of the pending motion

to dismiss:


       Deadline for Plaintiffs to file a Motion for Class                March 30, 2020
       Certification

       Plaintiffs’ expert disclosures and reports due for any experts    March 30, 2020
       to be relied upon in support of Motion for Class Certification

       Deadline for Plaintiffs to produce class certification experts     April 30, 2019
       for deposition

       Deadline to file response to Motion for Class Certification        June 15, 2020

       Defendants’ expert disclosures and reports due for any             June 15, 2020
       experts to be relied upon in opposition to Motion for Class
       Certification

                                                4

     Case 3:18-cv-00966 Document 48 Filed 03/22/19 Page 4 of 6 PageID #: 313
       Deadline for Defendants to produce class certification              July 15, 2020
       experts for deposition

       Deadline to file reply re: Motion for Class Certification          August 14, 2020

       Class Certification hearing                                              TBD

I.     Subsequent Case Management Conferences:

       A subsequent case management conference shall be held telephonically (with Judge

Newbern) on September 17, 2019, at 9:30 a.m. (Central). The parties shall call (888) 557-

8511and enter access code 7819165# to participate.

J.     Dispositive Motions:

       The deadline for filing any dispositive motions that are to be considered prior to or in

connection with class certification should coincide with the parties’ respective deadlines for

filing a class certification motion or response.

K.     Electronic Discovery

       The parties will work together on e-discovery and are negotiating any needed revisions to

Administrative Order 174-1. Any agreement between the parties to address the topics provided

by Administrative Order No. 174-1 must be reduced to writing, signed by counsel, and either

filed as a stipulation of agreed-upon electronic discovery procedures, or, if the parties request

court approval, submitted as proposed agreed order with an accompanying motion for approval.

In the absence of a written agreement, the default provisions of Administrative Order No. 174-1

will apply.

L.     Target Trial Date:

       The parties propose that deadlines concerning discovery remaining after a ruling on

Plaintiffs’ class motion, dispositive motions, and a pretrial schedule should be addressed after the



                                                   5

     Case 3:18-cv-00966 Document 48 Filed 03/22/19 Page 5 of 6 PageID #: 314
Court has made a determination on class certification. Therefore, no proposed trial date is

provided at this time.

M.     ATTORNEYS.           Entry of an appearance or otherwise participating as counsel of record

is a representation that the attorney will be prepared to conduct the trial of this action, from

which an attorney may only be relieved by approval of the Court.


N.     Other Matters

       The Parties will work on a Stipulated Protective Order governing confidential and highly

confidential information.

       It is so ORDERED.




                                              __________________________________________
                                              BARBARA D. HOLMES
                                              United States Magistrate Judge




                                                 6

     Case 3:18-cv-00966 Document 48 Filed 03/22/19 Page 6 of 6 PageID #: 315
